           Case 1:19-cv-10742-PKC Document 8 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA and the STATE OF
NEW YORK, ex rel. WILLIAM GURIN,
                                                                    19 Civ. 10742 (PKC)
        Plaintiffs,

                         v.

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION D/B/A NYC HEALTH & HOSPITALS
and THE NEW YORK COLLEGE OF PODIATRIC
MEDICINE,

        Defendants.


                            THE STATE OF NEW YORK’S
                  NOTICE OF ELECTION TO DECLINE INTERVENTION

        Pursuant to the New York False Claims Act, N.Y. State Fin. Law § 190 (2) (f), the State of

New York (the “State”) notifies this Court of its decision not to intervene in this action at this time.

        Although the State declines to intervene in the relator’s complaint, it respectfully refers to

N.Y. State Fin. Law § 190 (2) and the regulations promulgated under the New York False Claims

Act, which reserves certain rights and powers to the State and localities.

        Furthermore, pursuant to N.Y. State Fin. Law §190 (2)(f), the State requests that all

pleadings filed in this action, orders issued by the Court, and notices of appeal be served upon New

York State at the Office of the Attorney General, Managing Clerk’s Office, Attn: Medicaid Fraud

Control Unit, 28 Liberty Street, New York, NY 10005. New York State reserves its right to order

any deposition transcripts and to intervene in this action, for good cause, at a later date.

        The State requests that aside from relator’s complaint, this Notice and the attached

proposed Order all other papers on file in this action remain under seal because in discussing the
          Case 1:19-cv-10742-PKC Document 8 Filed 09/11/20 Page 2 of 2




                                               -2-
content and extent of the government’s investigation, such papers are provided by law to the Court

alone for the sole purpose of evaluating whether the seal and time for making an election to

intervene should be extended.

       A proposed order, on behalf of New York State, accompanies this notice.



Dated: New York, New York
       September 10, 2020


                                             Respectfully submitted,

                                             LETITIA JAMES
                                             Attorney General of the State of
                                             New York


                                             /s/ Gerri Gold
                                             Gerri Gold
                                             Special Assistant Attorney General
                                             Office of the Attorney General
                                             Medicaid Fraud Control Unit
                                             28 Liberty Street
                                             New York, NY 10005
                                             Telephone: (212) 417-5394
                                             Gerri.Gold@ag.ny.gov
